Order
PER CURIAM:
Megan E. Griffith appeals her conviction by a Clay County jury of first-degree involuntary manslaughter under section 565.024.1(1), RSMo 2000. Griffith argues that the court erred in instructing the jury on involuntary manslaughter in that there was no evidence of recklessness presented at trial and she was therefore prejudiced by the instruction. Further, she argues that, due to the lack of evidence of recklessness, there was insufficient evidence to support her conviction. Finding no error, we affirm. Rule 30.25(b).